Citation Nr: 0303087	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  03-00 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD) and 
major depression.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from April 1971 to April 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied the veteran's claim for 
service connection for an acquired psychiatric disorder.  


REMAND

In his December 2002 substantive appeal (VA Form 9), the 
veteran requested a Board hearing at the RO (i.e., Travel 
Board hearing).  The RO posted a letter to the veteran in 
January 2003 asking him to specify the type of hearing he 
wanted, and this letter stated that if he did not respond, he 
would remain on the "pending list" and would be scheduled 
for the next available Travel Board.  His claims folder was 
then transferred to the Board in January 2003 prior to the 
scheduling and conduct of such hearing.  To accord the 
veteran due process, the RO should schedule such a hearing.  
38 U.S.C.A. § 7107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.700, 20.703, 20.704 (2002). 

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
Travel Board hearing with respect to his 
claim for service connection for an 
acquired psychiatric disorder.  The 
veteran and his representative should be 
notified in writing of the date, time and 
location of the hearing.  After the 
hearing is conducted, or if the veteran 
withdraws the hearing request, or fails 
to report for the scheduled hearing, the 
claims file should be returned to the 
Board, in accordance with appellate 
procedures.

The veteran and his representative are free to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).  

